NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

THOMAS I. GAGE,

Plaintiff, Civil Action No. 19-9098 (MAS) (LHG)

v. MEMORANDUM ORDER
STATE OF NEW JERSEY, et al.,

Defendants.

 

 

This matter comes before the Court upon Defendant the Law Office of Rajan Patel’s
(“Patel”) Letter Motion, requesting that the Court dismiss Plaintiff Thomas I. Gage’s (“Gage” or
“Plaintiff’) Complaint with prejudice. (ECF No. 23.) Also pending before the Court is Defendants
the New Jersey Administrative Office of the Courts, Michelle M. Smith, and the State of New
Jersey’s (“the State Defendants”) Motion to Dismiss Plaintiff's Complaint. (ECF No. 27.)

After reviewing the Complaint, the Court concludes “[t]his is another one of many cases
brought by pro se Plaintiff Thomas Gage .. . in this Court related to a state court judgment of
foreclosure on his former home.” Gage v. Wells Fargo Bank, N.A. AS, No. 12-777, 2013 WL
3443295, at *1 (D.N.J. July 9, 2013), aff'd, 555 F. App’x 148 (3d Cir. 2014); see also Gage v.
Somerset Cty., No. 16-3119, 2017 WL 436258, at *1 (D.N.J. Jan. 31, 2017); Gage v. Provenzano,
No. 14-5700, 2016 WL 5329596, at *1 (D.N.J. Sept. 21, 2016) (citing a collection of fourteen
cases). This time, Gage has named the law firm that represented the Andersen family who
purchased his property, the loan servicing company that acquired his mortgage, New Jersey
Superior Court Judge Margaret Goodzeit, the Clerk of the New Jersey Superior Court, the New

Jersey Administrative Office of the Courts, and the State of New Jersey. (Compl. ff 42-47, ECF
No. 1.} The core allegations outlined in Gage’s thirty-count Complaint are that the documents used
to foreclose on his property were forged and that he was denied meaningful access to justice.
(Compl. Jf 85-93, 106-07, 111, 116, 121-25, 255-57, 264-65.)

After Gage had filed a number of repetitive lawsuits in this Court, in an effort to protect
the parties and the Court and to achieve finality, this Court enjoined Gage, “when proceeding pro
se, from filing a complaint against any of the defendants [in that case] or any employee, agent, or
attorney thereof, in the United States District Court, District of Jersey, relating to the Sleepy
Hollow development, without prior leave of this Court.” Gage v. Kumpf, No. 12-2620, 2012 WL
5630568, at *5 (D.N.J. Nov. 15, 2012). The Court expanded that injunction in 2013 to include
“(Wells Fargo Bank N.A. AS, Luke Andersen, and Helena Andersen] or any employee, agent, or
attorney thereof,” and any lawsuit “relating to the state court foreclosure action of the property
located at 51 Hillcrest Boulevard.” Gage v. Wells Fargo Bank, N.A. AS, 2013 WL 3443295, at *8.
Five months later, in response to yet another lawsuit filed by Gage, the Court expanded that
injunction again, enjoining Gage, “as a pro se litigant, from filing any claims involving or arising
out of the foreclosure action, sheriff's sale, or subsequent sale to the Andersens, of the property at
51 Hillcrest Blvd. in Warren, New Jersey, without prior leave of the Court ... .” Gage y.
Provenzano, No. 13-2256, 2013 WL 6623924, at *4 (D.N.J. Dec. 13, 2013), aff'd, 571 F. App’x
11] (3d Cir. 2014) (second emphasis added).

Gage’s Complaint clearly falls within the bounds of this Court’s third injunction and it is,
therefore, precluded because Gage failed to obtain leave of the Court before filing it. See Gage v.
Provenzano, 2013 WL 6623924, at *4. Gage’s claims against the Andersens’ attorney is also
explicitly barred pursuant to this Court’s second injunction for the same reason. See Gage v. Wells

Fargo Bank, N.A. AS, 2013 WL 3443295, at *8. Gage’s Complaint, accordingly, is dismissed
without prejudice. Because the Court dismisses Gage’s Complaint, it need not consider the State
Defendants’ Motion to Dismiss. Based on the foregoing, and for other good cause shown,

IT IS on this 30" day of December, 2019 ORDERED that:

1, Patel’s Letter Motion (ECF No. 23) is GRANTED.

2. Plaintiff's Complaint is DISMISSED WITHOUT PREJUDICE.

3. The State Defendants’ Motion to Dismiss Plaintiff's Complaint (ECF No. 27) is

DENIED AS MOOT.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
